Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 05-2573

                       EDDIE OTERO-VALCÁLCEL,

                        Plaintiff, Appellant,

                                     v.

           PUERTO RICO INDUSTRIAL DEVELOPMENT COMPANY;
  HIRAM RAMÍREZ RANGEL, in his personal and official capacities
 as Executive Director of the Puerto Rico Industrial Development
       Company; ROCÍO CRUZ-DÍAZ, in her personal capacity;
                      JOHN DOE; RICHARD ROE,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                  Before

          Torruella, Lynch, and Howard, Circuit Judges.



     Carlos R. Ramírez and John F. Neváres & Associates, PSC on
brief, for appellant.
     Salvador J. Antonetti-Stutts, Solicitor General, Mariana D.
Negrón-Vargas, Deputy Solicitor General, Maite D. Oronoz-
Rodríguez, Deputy Solicitor General, and Irene S. Soroeta-Kodesh,
Assistant Solicitor General, on brief, for the governmental
appellees.
     José M. Marxuach-Fagot, Carlos R. Pastrana-Torres, Jaime
Riera, and Goldman Antonetti & Córdova, P.S.C. on brief, for the
individual appellees.



                        August 4, 2006
            Per Curiam.       On October 7, 2003, the district court

entered summary judgment against plaintiff Eddie Otero-Varcálcel on

his claims that his then-employer, the Puerto Rico Industrial

Development Company (PRIDCO), and several fellow employees, had

engaged in unlawful political discrimination by stripping him of

duties    and     responsibilities    as     PRIDCO's     Director    of   Labor

Relations.      See Otero-Varcálcel v. Cantero Frau, Civ. No. 02-1685

(PG), slip op. at 1 (D.P.R. Oct. 7, 2003) (opinion and order).               The

court    concluded    that    the   privations    Otero    suffered    did   not

implicate his federal constitutional rights because Otero held a

policy-making      position   for   which    political    affiliation      was   a

permissible requirement.        See id. at 6-9.     We affirmed the court's

ruling in an unpublished opinion.           See Otero-Varcálcel v. Cantero-

Frau, 124 Fed. Appx. 662 (1st Cir. 2005).

            On March 26, 2004, some five months after the district

court's ruling, Hiram Ramírez Rangel, PRIDCO's Executive Director,

terminated Otero's employment.          Thereafter, PRIDCO (through its

agents) rebuffed Otero's repeated requests that he be reinstated to

a career position within PRIDCO. On August 20, 2004, Otero brought

the     present    action,    in    which    he   alleges    entitlement         to

reinstatement under PRIDCO Personnel Regulation 5.5B, amended and

reissued as Personnel Regulation VII B(B)(4)(b) following the

institution of this lawsuit, and that the refusal to accord him his

regulatory reinstatement right was prompted by unlawful political


                                      -3-
discrimination.      Once again, the district court entered summary

judgment against Otero, concluding that the present claim could

have been brought in the earlier action and thus was barred by the

res judicata doctrine.       See Otero-Varcálcel v. Puerto Rico Indus.

Dev. Co., Civil No. 04-1858 (PG), slip op. at 4-9 (D.P.R. Aug. 29,

2005) (opinion and order). Otero appeals, arguing that his present

claim -- based on a refusal to reinstate following termination --

did not ripen until after the district court entered its original

judgment against him.

             The district court's res judicata rationale for entering

judgment against Otero may be problematic, but we may affirm on any

ground that is supported by the record.             E.g., Stoll v. Principi,

449   F.3d    263,   265    (1st     Cir.    2006).      Here,       there    is   a

straightforward alternative ground for affirmance.               The personnel

regulation on which Otero relies creates a reinstatement right only

for a policy-making employee who, inter alia, has assumed his

position "as a result of a transfer or assignment from another

government agency."        In other words, the regulation protects only

a former career employee whose ascension to a policy-making post

was   at   the   instigation    or    behest   of     some   third    party    with

supervisory authority over him in his career position.                  But Otero

was not "transferred" or "assigned" by a third party to the

position of Director of Labor Relations; he resigned from his

former career position at another government agency to assume the


                                       -4-
post.   For this reason (at least), Otero has not met his burden of

showing   that   the   personnel   regulation   entitles     him    to

reinstatement.

           Otero has no response to this line of argument other than

to cite a case from the Supreme Court of Puerto Rico, Piñero

Gonzalez v. AAA, 146 D.P.R. 890 (1998), in which, Otero says, the

Court recognized a reinstatement right for a plaintiff in a policy-

making role who, prior to assuming her new position, resigned as

a career employee of the Municipality of San Juan.    But Otero has

not supplied us with a certified translation of the Piñero opinion.

See Lopez-Gonzalez v. Municipality of Comerio, 404 F.3d 548, 553

n.4 (1st Cir. 2005) (failure to provide certified translations of

Puerto Rico Supreme Court opinions published only in Spanish gives

rise to a waiver); see also First Circuit Local Rule 30(d).        Nor

has he argued that the Piñero Court considered whether a person who

has resigned from a career position to assume a policy-making

position can be thought to have entered the new post "as a    result

of a transfer or assignment," as the PRIDCO regulation requires.

Under the circumstances, we shall not construe the "transfer or

assignment" provision of the regulation contrary to its ordinary

connotation, which does not encompass the present situation.

           Affirmed.




                                -5-